DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt (US PGPUB 2015/0370702).

As for claim 1, Voigt teaches an apparatus comprising:
an interface to a memory and a memory controller coupled to the interface (paragraph 16, Controller 120 connected to memory), the memory controller to:
receive a write request with an associated address to write checkpoint data (Fig. 3A – “write request to COW Range”, and paragraphs 28 and 48.  Checkpoint data is understood as capturing changed data, here, copy-on-write request can trigger write to NVM and also second node.) and
use a change tracker to track updates to checkpoint data [application’s data or/ group 112] based on at least two levels of memory region sizes [size/resolution], wherein the at least two levels of memory region sizes comprise a first level and a second level (Fig. 2 – item 217 and paragraph 29 in view of paragraph 21 or 19.  Two embodiments of the prior art teaches the claimed limitation.  First, “group address range 114…address resolution maybe bytes, cache lines, cache pages, or other blocking factors…” (paragraph 29) in view of “…application may create one or more of the groups 112 …populate the groups 112 with group address ranges 114.” (paragraph 21) Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the system is capable of tracking updates based on multiple levels of memory region sizes for the checkpoint data because doing so allows customizable address and size resolutions for synchronizing data for applications with multiple defined groups.  (Fig. 2 – Group No. 1/2/3 each having different range size).  Second, ““group address range 114…address resolution maybe bytes, cache lines, cache pages, or other blocking factors…” (paragraph 29) in view of “…group 112 may include a plurality of address ranges 114” (paragraph 19).  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the system is capable of tracking updates based on multiple levels of memory region sizes for the checkpoint data where the checkpoint data comprises a group 112 because doing so allows customizable address and size resolutions for synchronizing data for a group with multiple address ranges.  Fig. 2 – Group No. 2 comprises of multiple address ranges, each with different size)), 
the first level is associated with a first memory region size (Fig. 2 – col. 217 “range size”, and paragraph 29, “…any size…resolution.  for example, …maybe bytes, cache lines, cache pages or other blocking factors…”.  In particular, Fig. 2 shows the Group address size can be different between different groups (i.e., Group No. 1 vs 2 vs 3), and within same group.  It is noted, the size and resolution are used interchangeably and in combination to derive the range size.  See, e.g., paragraph 29, and Fig. 2 – “Group Address Range”.).
the second level is associated with a second memory region size (Fig. 2 – col. 217 “range size”, and paragraph 29, “…any size…resolution.  for example, …maybe bytes, cache lines, cache pages or other blocking factors…”.  In particular, Fig. 2 shows the Group address size can be different between different groups (i.e., Group No. 1 vs 2 vs 3), but within a group, can have different memory region sizes.    ).
the first memory region size is larger than the second memory region size (Fig. 2 – item 217, and paragraph 29, “…any size…resolution.  for example, …maybe bytes, cache lines, cache pages or other blocking factors…” Range size depicted in Fig 217 are clearly different sizes, and thus, it is obvious that one’s size is larger than another when they are of different sizes (i.e., 1000 vs. 500)).

As for claim 2, Voigt also teaches wherein the first memory region size comprises a page level [cache page] and the second memory region size comprises a cache-line level [cache line] (paragraph 29).

As for claim 3 Voigt teaches identify that a write to the checkpoint data associated with the write request is tracked based on the write request corresponding to a memory region identified as updated at the first level (paragraphs 48 and 29.  the write request is detected to be associated with a specific COW region with a specific address range (paragraph 48), address resolution can be based on a first level (paragraph 29), thus, identifying the address range with the specific address resolution associated necessarily identifies the memory region identified as updated and COW at the level of address resolution).

As for claim 4, Voigt also teaches based on the write to the checkpoint data associated with the write request not being tracked at the first level using a first level change tracker, retrieve a first level change tracker for a memory region associated with the write request from memory (paragraphs 48-49 in view of paragraphs 24, 30, 32, and 43.  whatever size and address resolution is determine to be used initially,  is understood as the process of determining the size need to be set to the size/resolution)
identify that the write to the checkpoint data associated with the write request is tracked based on the retrieved first level tracker identifying the memory region associated with the write request as updated (paragraphs 48-49 and 24, and 29).

As for claim 5, Voigt also teaches based on the write to the checkpoint data associated with the write request not being tracked at the first level using a first level change tracker, determine if an update to a portion of a memory region associated with the write request is tracked using a second level tracker (paragraph 24, an overwrite to the default with any size/address resolution as disclosed is a determination of not at the first level but instead use a second level) and
identify that the write to the checkpoint data associated with the write request is tracked based on the update to a portion of the memory region being tracked using a second level tracker (paragraphs 48-49 in view of paragraphs 24 and 29).

As for claim 8, Voigt also teaches checkpoint data comprises one or more of: configuration information, central processing unit (CPU) architectural state including values of architectural and control registers, memory data changes since the last checkpoint, modified data in cache levels that have not been written back to memory, input/output (I/O) device state, or information needed to bring up a virtual machine (VM) or container to a same state as it was when the checkpoint was taken (paragraph 28.  See exemplary data at paragraph 15, 37. ).

As for claim 9, Voigt teaches wherein updated checkpoint data comprises at least checkpoint data updates after a checkpoint data replication (paragraph 30 and 40.  after a checkpoint data (i.e., after a copy on write data was written/changed), the flag is reset It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize Voigt allows for updated data that updates after a checkpoint data replication (copying), because doing so allows the basic COW functionality to continue be used in a system with a COW memory range.).

As for claim 10, Voigt also teaches based on initiation of a checkpoint data replication, the memory controller is to permit copying of updated checkpoint data to another memory device based on regions of the checkpoint data identified as updated using updates tracked at a first level and a second level (paragraph 28, the COW data can be copied to VM, NVM or other nodes).

As for claim 12, Voigt teaches the memory coupled to the interface and further comprising one or more of: a processor, server, data center (Fig. 1 in view of Fig. 4 – Device with Processor 210).

As for claim 13, Voigt also teaches a computer-implemented method comprising:
tracking updates to checkpoint data at first and second levels of granularity of memory region size, wherein the first level is coarser than the second level (paragraph 29, Fig. 2 - group table 210/Subgroup table 220, Log 230, and paragraph 27, 30, 32, and 43-44 “address resolution maybe bytes, cache lines, cache pages, or other blocking factors…”  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the system is capable of tracking updates based on multiple levels of memory region sizes because doing so allows customizable address and size resolutions for synchronizing data.  “…any size…resolution.  for example, …maybe bytes, cache lines, cache pages or other blocking factors…” the combination of size and address resolution can be directed to exemplary embodiments, wherein, cache pages are clearly larger memory region than a cache lines, and cache lines are bigger than bytes. tracking of changes and whether the data has been transferred are done through the tables 210, 220 and 230 of Fig. 2.  See paragraphs 27, 30, 32, and 43-44 for description of basic functionality of each table.) and
during a checkpoint replication, transferring merely updated portions of checkpoint data to another memory device based on the update tracking at first and second levels of granularity, wherein the updated portions correspond to sizes of memory regions that are identified as updated at either a first and/or second level of granularity (paragraph 28 and 48-50 in view of paragraph 29.  “…master type synchronize operations may cause…transferred to the second node 290…”, “…controller 250 transfers…and the second node 290 acknowledges receipt…”  in view of “”address resolution maybe bytes, cache lines, cache pages or other blocking factors…”  Thus, it is obvious to a person of ordinary skill in the art that transferring is based on tracking the COW data, and can be performed at different granularity levels (address resolution in prior art vocabulary)).

As for claim 14, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 15, Voigt also teaches receiving a write request (Fig. 3A – “write request to COW Range”, and paragraphs 28 and 48) and identifying that an update to the checkpoint data associated with the write request is tracked based on a write request corresponding to a memory region identified as updated at the first level (paragraph 48-49 in view of paragraph 49.  See, also Fig. 2 – columns labeled “range size”)

As for claim 16, Voigt also teaches receiving a write request (Fig. 3A – “write request to COW Range”, and paragraphs 28 and 48), retrieving a second level tracker of an update to a portion of the memory region associated with the write request (paragraphs 30, 32, 43, in view of paragraph 29.  Each range size and address can be a unique resolution/size); and
identifying that an update to the checkpoint data associated with the write request is tracked based on the update to a portion of the memory region associated with the write request being tracked using the second level tracker (paragraphs 48-49 in view of paragraph 29.  Examiner note because each entry can be of a different size/resolution, it would be obvious it can be identified to be tracked using a second size/resolution).

As for claim 17, Voigt teaches a system comprising:
a memory, a memory controller, a processor, and a network interface (Fig. 1), 
wherein the memory controller is to:
monitor for updates of checkpoint data stored in the memory (paragraph 28 and 48.  monitoring of write requests within COW range is understood as monitoring data that needs to be copied (i.e. check pointed) to a memory location);
track one or more  updates to the checkpoint data using an update tracker at one or more of a first level of granularity or second level of granularity, wherein the first level of granularity corresponds to a memory region of a first size and the second level of granularity corresponds to a memory region of a second size, wherein the first size is larger than the second size (paragraphs 28-29, 48 and Fig. 2 – tables 210-230 in view of paragraphs 27, 30, 32, and 43-44); and
for a checkpoint replication operation, permit copying of updated regions of the checkpoint data as identified using the update tracker (paragraphs 48-49, checking the address range and whether that’s being transferred is a form of allowing transfer/copy on write to happen.).

As for claim 18, they contain similar limitations as claim 2, and 14 above.  Thus, it is rejected under the same rationales.

As for claim 19, Voigt also teaches wherein the network interface is to transmit updated regions of the checkpoint data to another memory device (paragraph 24, “…such as via a network connection…”).

As for claim 20, Voigt also teaches the memory controller is to track one or more updates to the checkpoint data at a second level unless an update as tracked at the first level (paragraph 29, initial range size/address resolution is understood as the default size that can be used as the first level.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt, in view of Guthrie et al. (PG PUB 2015/0100732).
As for claim 6, Voigt also teaches based on the write to the checkpoint data associated with the write request not being tracked at the first level using a first level change tracker, retrieve a first level change tracker for the memory region (paragraph 28 and 48-49 in view of paragraphs 24 and 29); use a new second level tracker to track an update to the memory region (paragraph 24.  Update size of tracker from initial to another size/resolution is functionally equivalent to using a second level tracker to track an update to the memory region).
Voigt does not explicitly teach changing size of the tracking granularity when one size cannot detect a change.
However, Guthrie teaches a known method of check pointing based system including based on the retrieved first level tracker not identifying the memory region as updated, determine if an update to a portion of the memory region is tracked using a second level tracker; and based on the update to a portion of the memory region not being tracked using a second level tracker, use an updated second level tracker (paragraph 24-25.  deciding smaller granularity of modification where cache line occupies smaller space and can detect changes at smaller granularity implicitly is based on the concept smaller changes/fewer changes benefits from using smaller granularity).  This known technique is applicable to the system of Voigt as they both share characteristics and capabilities, namely, they are directed to delta change check pointing.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Guthrie would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Guthrie to the teachings of Voigt would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data check pointing features into similar systems.  Further, applying changing size of granularity for detecting change to Voigt with initial size/resolution that can subsequently be changed accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduction of network usage for transferring the check pointed data (paragraph 25).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt, in view of Guthrie et al. (PG PUB 2014/0164709) (hereafter as Guthrie II).

As for claim 11, Voigt does not explicitly state the entity which cause checkpoint data replication.
However, Guthrie II teaches a known method of check pointing data including a virtual machine manager (VMM) is to cause checkpoint data replication (paragraph 80). This known technique is applicable to the system of Voigt as they both share characteristics and capabilities, namely, they are directed to delta change check pointing.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Guthrie II would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Guthrie II to the teachings of Voigt would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data check pointing features into similar systems.  Further, applying VMM causing checkpoint replication to Voigt with check point replication accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient usage of storage space for check pointing data by utilizing a decision maker to decide when to trigger check pointing (Guthrie II, paragraph 11 and 80).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues in the Remarks dated 1/24/2022 that:
“Voight’s group address range appears to be flexible in size.  Voight teaches tracking changes at single address range that is one of bytes, cache lines, or cache pages.  However, Voight does not teach tracking changes at multiple different ranges of granularity.  Voight fails to teach claim 1’s “use a change tracker to track updates to checkpoint data based on at least two levels of memory range sizes...” (App. Arg. Pg. 11).  
Examiner respectfully disagrees for the following reasons:
As for argument I, see paragraph 5 above.  In addition, Examiner note: First, Applicant’s argument which is based on the allegation that prior art’s  individual “group” comprises the checkpoint data, and the comparison to other “groups” sizes does not show multiple memory sizes for checkpoint data is contradicted by the Prior art and the Applicant’s own specification.  Application specification states at paragraph 13, “Checkpoint data can be a memory image of [an] application…” Here, the prior art explicitly teaches each application can include a plurality of groups (paragraph 21), where different groups have different address resolutions/range sizes (paragraph 29 and Fig. 2).  Thus, the underlying assumption of applicant’s argument based on each “group” comprises the entirety of the checkpoint data is false in a first embodiment mapped to by the examiner.  Second, even assume arguendo, that a “group” comprises the checkpoint data, prior art explicitly teaches each group can comprise multiple address ranges (paragraph 19), where each address range within the same group can have different address resolution/range size (paragraph 29 and Fig. 2 – Group No. 2) as taught in a second embodiment mapped to by the examiner.  
Thus, regardless of if all of applications’ data comprises checkpoint data or each group of the prior art comprises checkpoint data, multiple levels of memory size/resolution is taught by the prior art.  Consequently, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199